



Exhibit 10.40


IDACORP, Inc. and/or Idaho Power Company Executive Officers
with Amended and Restated Change in Control Agreements
(as of February 8, 2017)


Name
 
Title
 
Date of Agreement
Darrel T. Anderson
 
President and Chief Executive Officer of IDACORP, Inc. and Idaho Power Company
 
12/23/2008
Brian R. Buckham*
 
Vice President and General Counsel of IDACORP, Inc. and Idaho Power Company
 
4/4/2016
Lisa A. Grow
 
Senior Vice President of Operations of Idaho Power Company
 
12/12/2008
Steven R. Keen
 
Senior Vice President, Chief Financial Officer, and Treasurer of IDACORP, Inc.
and Idaho Power Company
 
12/30/2008
Lonnie Krawl*
 
Senior Vice President of Administrative Services and Chief Human Resources
Officer of Idaho Power Company
 
9/30/2013
Jeffrey L. Malmen*
 
Senior Vice President of Public Affairs of IDACORP, Inc. and Idaho Power Company
 
12/8/2008
Tessia Park*
 
Vice President of Power Supply of Idaho Power Company
 
1/5/2016
Kenneth W. Petersen*
 
Vice President, Controller, and Chief Accounting Officer of IDACORP, Inc. and
Idaho Power Company
 
5/20/2010
N. Vern Porter*
 
Vice President of Customer Operations of Idaho Power Company
 
3/18/2010
Adam Richins*
 
General Manager of Customer Operations, Engineering & Construction of Idaho
Power Company (Vice President of Customer Operations and Business Development of
Idaho Power Company effective March 1, 2017)
 
2/8/2017

*Change in control agreement does not include 13th-month trigger or tax gross-up
provisions.







